 

Exhibit 10.3

 

AMENDMENT OF LOCK-UP AND LEAK-OUT AGREEMENT

 

THIS AMENDMENT OF LOCK-UP AND LEAK-OUT AGREEMENT (this “Amendment”) is entered
into and effective as of December 29, 2017 (the “Effective Date”) by and between
Gopher Protocol Inc., a Nevada corporation with an address at 2500 Broadway,
Suite F-125, Santa Monica, CA 90404 (the “Company”), and Guardian Patch, LLC, a
California limited liability company (the “Note Holder”) (each, a “Party”; and,
collectively, the “Parties”).

 

W I T N E S S E T H:

WHEREAS, on May 23, 2017, the Company issued that certain 6% Convertible Note to
the Note Holder in the amount of $660,131.80 (the “Note”); and

WHEREAS, on June 26, 2017, the Company and the Note Holder entered into that
certain Lock-up and Leak-out Agreement (the “LULO”), whereby the Note Holder
agreed, inter alia, not to convert the Note into Common Stock (the “Lock-Up”)
and agreed to certain limitations in respect of sales of the Company’s Common
Stock from and after the date on which conversions were no longer prohibited
(the “Leak-Out”); and

 

WHEREAS, the Parties now wish to amend the LULO to permit conversion of the Note
into shares of Common Stock and, thereby, eliminating the Lock-Up provisions of
the LULO, but wish to keep the provisions of the Leak-Out and the other
provisions of the LULO;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound hereby, hereby agree as follows:

 

1.       Incorporation of Recitals. The above-referenced Recitals are
specifically incorporated into this Amendment as an integral part hereof, are
true and accurate in all respects and are intended to bind the Parties hereto.
For the avoidance of doubt, Recitals are not merely a statement of intention but
are intended to be operative provisions of this Amendment.

 

2.       Integrated Document. It is the intention of the parties hereto that
this Amendment and the LULO, as so amended, shall be read as and considered to
be an integrated document, setting forth the entire agreement of the Parties
hereto with respect to its subject matter. There are no other terms, conditions,
promises, understandings, statements or representations, express or implied,
concerning this Agreement that are not included herein or in the LULO.

 

3.       Release of Transfer Restrictions; Transfer Agent Instructions. The Note
Holder is hereby released from the provisions of paragraph 1 of the LULO, and
any related provisions thereof in respect of the termination of the Lock-Up
provisions thereof and, accordingly, may, but need not, convert some or all of
the Note into shares of Common Stock or transfer, assign, mortgage, hypothecate,
or otherwise encumber or permit or suffer any encumbrance of all or any part of
the Note. The Company shall revoke any “stop-transfer” or other instructions
that may have been issued to its transfer agent (the “Stop Transfer
Instructions”) in connection with the LULO.

 



GOPH - 2017-12-28 Amendment of LULO _______   _______

 





Page 1 of 5

 

 

4.       Representations and Warranties. Each Party hereto hereby represents and
warrants to the other Party as follows:

 

(a)       Authorization. Such Party has the full right, power and authority to
enter into this Amendment and to have entered into the LULO and to perform the
terms and provisions hereof and thereof. The execution, delivery, and
performance of this Amendment and of the LULO by such Party have been duly
authorized by all necessary action on the part of such Party, and this Amendment
and the LULO constitute the valid and binding obligation of such Party,
enforceable against such Party in accordance with their respective terms.

 

(b)       No Conflicts. Neither the execution and delivery of this Amendment nor
the previous execution and delivery of the LULO nor compliance with the terms
and provisions hereof or thereof on the part of such Party shall breach any
statutes or regulations of any governmental authority, domestic or foreign, or
shall conflict with or result in a breach of such Party’s organizational
document(s) (if applicable) or of any of the terms, conditions or provisions of
any judgment, order, injunction, decree, agreement or instrument to which such
Party is a party or by which it or its assets are or may be bound, or constitute
a default thereunder or an event which with the giving of notice or passage of
time or both would constitute a default thereunder, or require the consent of
any person or entity.

 

(c)       Consents and Approvals. No consent, waiver, approval, order, permit,
or authorization of, or declaration or filing with, or notification to, any
person or entity is required on the part of such Party in connection with the
execution and delivery of this Amendment or was required in connection with the
execution and delivery of the LULO or the consummation of the transactions
contemplated hereby or thereby.

 

5.       Miscellaneous.

 

(a)       Superseding Clause. This Amendment supersedes any and all other
agreements, and/or resolutions dealing with the subject matter of the LULO
insofar as this Amendment purports to amend paragraph 1 of the LULO, and any
related provisions thereof in respect of the termination of the Lock-Up
provisions thereof.

 

(b)       Notices. All notices or other communications required or permitted by
this Agreement or by law to be served on or given to either Party to this
Amendment by the other Party shall be in writing and shall be deemed duly served
when personally delivered to the Party at an address agreed upon by both
Parties.

 

(c)       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts or in
the federal courts located in the County and City of Los Angeles, California.
The Parties to this Amendment hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder or in respect of the
LULO and shall not assert any defense based on lack of jurisdiction or venue or
based upon forum non conveniens. The Parties executing this Amendment, the LULO,
and other agreements referred to herein or therein or delivered in connection
herewith or therewith agree to submit to the in personam jurisdiction of such
courts and, to the maximum extent permitted by law, hereby irrevocably waive
trial by jury. If either Party commences an action arising out of this Amendment
or the LULO, the prevailing Party shall, in addition to any other damages and
costs awarded, be entitled to reasonable legal fees incurred in connection with
the prosecution or defense of such action.

 



GOPH - 2017-12-28 Amendment of LULO _______   _______

  



Page 2 of 5

 

 

(d)       Headings. The headings preceding the text of the several sections of
this Agreement are inserted for convenience and shall not affect the meaning,
construction, scope or effect of this Amendment.

 

(e)       Assignment. This Amendment and the LULO and all the provisions hereof
and thereof will be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns.

 

(f)       Severability. Whenever possible, each provision of this Amendment and
the LULO will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof or thereof is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such provision or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment or the LULO.

 

(g)       Amendment. Except as provided herein, the LULO has not been amended.
In the event either party wishes to amend the LULO further, it may only be
amended or waived in a writing executed by the both Parties.

 

(h)       No Waiver of Rights. No failure or delay on the part of any Party in
exercising any right, power or privilege under this Amendment or under the LULO
shall operate as waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable law.

 

(i)       Complete Amendment. This Amendment contains the complete agreement
between the Parties hereto to amend he LULO and supersedes any prior
understandings, agreements or representations by or between the Parties, written
or oral, that may have related to the subject matter hereof in any way.

 

(j)       Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same amendment and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 



GOPH - 2017-12-28 Amendment of LULO _______   _______

 



Page 3 of 5

 

 

(k)       Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AMENDMENT AND THE LULO, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS (AND HAD) READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS HEREOF AND THEREOF. NEITHER THIS AMENDMENT NOR THE LULO
SHALL BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION
HEREOF OR THEREOF.

 

[ Remainder of Page Intentionally Left Blank; Signature Page to Follow ]

 



GOPH - 2017-12-28 Amendment of LULO _______   _______

 



Page 4 of 5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the Effective Date defined above.

 

 

company:

 



Gopher Protocol, INC.

   

 

  By:  /s/ Greg Bauer     Name: Greg Bauer     Title: Chief Executive Officer

 

 

NOTE HOLDER:

 



Guardian Patch, LLC



   

 

  By: /s/ Randolph Ben Clymer     Name: Randolph Ben Clymer     Title: Manager

  

[ Signature Page to Amendment of LULO ]

GOPH - 2017-12-28 Amendment of LULO    

Page 5 of 5